EXHIBIT 10.52

THE GOLDMAN SACHS GROUP, INC.

[            ] YEAR-END RSU AWARD

This Award Agreement, together with The Goldman Sachs Amended and Restated Stock
Incentive Plan (2015) (the “Plan”), governs your              year-end award of
RSUs (your “Award”). You should read carefully this entire Award Agreement,
which includes the Award Statement and any attached Appendix.

ACCEPTANCE

1. You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified (a) open and activate an
Account and (b) agree to all the terms of your Award by executing the related
signature card in accordance with its instructions. By executing the signature
card, you confirm your agreement to all of the terms of this Award Agreement,
including the arbitration and choice of forum provisions in Paragraph 16.

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2. The Plan. Your Award is granted under the Plan, and the Plan’s terms apply
to, and are a part of, this Award Agreement.

3. Your Award Statement. The Award Statement delivered to you contains some of
your Award’s specific terms. For example, it contains the number of RSUs awarded
to you and any applicable Vesting Dates, Delivery Dates and Transferability
Dates.

4. Definitions. Capitalized terms are defined in the Definitions Appendix, which
also includes terms that are defined in the Plan.

VESTING OF YOUR RSUS

5. Vesting. All of your RSUs are Vested. When an RSU is Vested, it means only
that your continued active Employment is not required for delivery of that
portion of RSU Shares. Vesting does not mean you have a non-forfeitable right to
the Vested portion of your Award. The terms of this Award Agreement (including
conditions to delivery and any applicable Transfer Restrictions) continue to
apply to Vested RSUs, and you can still forfeit Vested RSUs and any RSU Shares.

DELIVERY OF YOUR RSU SHARES

6. Delivery. Reasonably promptly (but no more than 30 Business Days) after each
Delivery Date listed on your Award Statement, RSU Shares (less applicable
withholding as described in Paragraph 13(a)) will be delivered (by book entry
credit to your Account) in respect of the amount of Outstanding RSUs listed next
to that date. The Committee or the SIP Committee may select multiple dates
within the 30-Business-Day period following the Delivery Date to deliver RSU
Shares in respect of all or a portion of the RSUs with the same Delivery Date
listed on the Award Statement, and all such dates will be treated as a single
Delivery Date for purposes of this Award. Until such delivery, you have only the
rights of a general unsecured creditor, and no rights as a shareholder of GS
Inc. Without limiting the Committee’s authority under Section 1.3.2(h) of the
Plan, the Firm may accelerate any Delivery Date by up to 30 days.



--------------------------------------------------------------------------------

TRANSFER RESTRICTIONS FOLLOWING DELIVERY

7. Transfer Restrictions and Shares at Risk. Fifty percent of the RSU Shares
that are delivered on any date, before tax withholding (or, if the applicable
tax withholding rate is greater than 50%, all RSU Shares delivered after tax
withholding), will be Shares at Risk[ that are subject to Transfer Restrictions
until the              Transferability Date, as set forth on your Award
Statement. If the tax withholding rate is less than 50%, then any remaining RSU
Shares that are delivered after tax withholding will be Shares at Risk subject
to Transfer Restrictions until the Six-Month Transferability Date]. This means
that if, for example, on a Delivery Date, you are scheduled to receive delivery
of 1,000 RSU Shares, and you are subject to a 40% withholding rate, then (a) 400
RSU Shares will be withheld for taxes, (b) 500 RSU Shares delivered to you will
be Shares at Risk [until the              Transferability Date] and (c) 100 RSU
Shares delivered to you will [not be subject to Transfer Restrictions][be Shares
at Risk until the Six-Month Transferability Date]. Any purported sale, exchange,
transfer, assignment, pledge, hypothecation, fractionalization, hedge or other
disposition in violation of the Transfer Restrictions on Shares at Risk will be
void. Within 30 Business Days after the [applicable] Transferability Date
[listed on your Award Statement ](or any other date on which the Transfer
Restrictions are to be removed), GS Inc. will remove the Transfer Restrictions.
The Committee or the SIP Committee may select multiple dates within such
30-Business-Day period on which to remove Transfer Restrictions for all or a
portion of the Shares at Risk with the same Transferability Date [listed on your
Award Statement ], and all such dates will be treated as a single
Transferability Date for purposes of this Award.

DIVIDENDS

8. Dividend Equivalent Rights and Dividends. Each RSU includes a Dividend
Equivalent Right, which entitles you to receive an amount (less applicable
withholding), at or after the time of distribution of any regular cash dividend
paid by GS Inc. in respect of a share of Common Stock, equal to any regular cash
dividend payment that would have been made in respect of an RSU Share underlying
your Outstanding RSUs for any record date that occurs on or after the Date of
Grant. In addition, you will be entitled to receive on a current basis any
regular cash dividend paid in respect of your Shares at Risk.

FORFEITURE OF YOUR AWARD

9. How You May Forfeit Your Award. This Paragraph 9 sets forth the events that
result in forfeiture of up to all of your RSUs and Shares at Risk and may
require repayment to the Firm of up to all other amounts previously delivered or
paid to you under your Award in accordance with Paragraph 10. More than one
event may apply, and in no case will the occurrence of one event limit the
forfeiture and repayment obligations as a result of the occurrence of any other
event. In addition, the Firm reserves the right to (a) suspend delivery of RSU
Shares or release of Transfer Restrictions, (b) deliver any RSU Shares into an
escrow account in accordance with Paragraph 13(f)(v) or (c) apply Transfer
Restrictions to any RSU Shares in connection with any investigation of whether
any of the events that result in forfeiture under the Plan or this Paragraph 9
have occurred. Paragraph 11 (relating to certain circumstances under which
restrictions on Association With a Covered Enterprise will not apply) and
Paragraph 12 (relating to certain circumstances under which delivery and/or
release of Transfer Restrictions may be accelerated) provide for exceptions to
one or more provisions of this Paragraph 9. [The Code Staff Forfeiture and
Repayment Appendix supplements this Paragraph 9 and sets forth additional events
that result in forfeiture of up to all of your RSUs and Shares at Risk and may
require repayment to the Firm as described in Paragraph 10 and the Appendix.]

 

- 2 -



--------------------------------------------------------------------------------

(a) RSUs Forfeited Upon Certain Events. If any of the following occurs, your
rights to all of your Outstanding RSUs will terminate, and no RSU Shares will be
delivered in respect of such RSUs:

(i) You Associate With a Covered Enterprise.

(A) If you Associate With a Covered Enterprise before the earlier of
             or a Qualifying Termination After a Change in Control, your rights
to all your Outstanding RSUs will terminate, and no RSU Shares will be delivered
in respect of such RSUs.

(B) If you Associate With a Covered Enterprise on or after              but
before the earlier of              or a Qualifying Termination After a Change in
Control, your rights to your Outstanding RSUs that are scheduled to deliver in
             and              will terminate, and no RSU Shares will be
delivered in respect of such RSUs.

(C) If you Associate With a Covered Enterprise on or after              but
before the earlier of              or a Qualifying Termination After a Change in
Control, your rights in respect of your Outstanding RSUs that are scheduled to
deliver in              will terminate, and no RSU Shares will be delivered in
respect of such RSUs.

(ii) You Solicit Clients or Employees, Interfere with Client or Employee
Relationships or Participate in the Hiring of Employees. Before the applicable
Delivery Date, either:

(A) you, in any manner, directly or indirectly, (1) Solicit any Client to
transact business with a Covered Enterprise or to reduce or refrain from doing
any business with the Firm, (2) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(3) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Covered Enterprise or (4) on behalf
of yourself or any person or Covered Enterprise hire, or participate in the
hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise, or

(B) Selected Firm Personnel are Solicited, hired or accepted into partnership,
membership or similar status (1) by a Covered Enterprise that you form, that
bears your name, in which you are a partner, member or have similar status, or
in which you possess or control greater than a de minimis equity ownership,
voting or profit participation or (2) by any Covered Enterprise where you have,
or are intended to have, direct or indirect managerial or supervisory
responsibility for such Selected Firm Personnel.

(iii) [GS Inc. Fails to Maintain the Minimum Tier 1 Capital Ratio. Before the
applicable Delivery Date, GS Inc. fails to maintain the required “Minimum Tier 1
Capital Ratio” as defined under Federal Reserve Board Regulations applicable to
GS Inc. for a period of 90 consecutive business days.]

(iv) [GS Inc. Is Determined to Be in Default. Before the applicable Delivery
Date, the Board of Governors of the Federal Reserve or the Federal Deposit
Insurance Corporation (the “FDIC”) makes a written recommendation under Title II
(Orderly Liquidation Authority) of the Dodd-Frank Wall Street Reform and
Consumer Protection Act for the appointment of the FDIC as a receiver of GS Inc.
based on a determination that GS Inc. is “in default” or “in danger of
default.”]

 

- 3 -



--------------------------------------------------------------------------------

(b) RSUs and Shares at Risk Forfeited upon Certain Events. If any of the
following occurs (i) your rights to all of your Outstanding RSUs will terminate,
and no RSU Shares will be delivered in respect of such RSUs and (ii) your rights
to all of your Shares at Risk will terminate and your Shares at Risk will be
cancelled, in each case, as may be further described below:

(i) You Failed to Consider Risk. You Failed to Consider Risk during the Firm’s
             fiscal year.

(ii) Your Conduct Constitutes Cause. Any event that constitutes Cause
[(including, for the avoidance of doubt, “Serious Misconduct” as defined in the
Code Staff Forfeiture and Repayment Appendix) ]has occurred before the
applicable Delivery Date for RSUs or the [applicable] Transferability Date for
Shares at Risk.

(iii) You Do Not Meet Your Obligations to the Firm. The Committee determines
that, before the applicable Delivery Date for RSUs or the [applicable]
Transferability Date for Shares at Risk, you failed to meet, in any respect, any
obligation under any agreement with the Firm, or any agreement entered into in
connection with your Employment or this Award, including the Firm’s notice
period requirement applicable to you, any offer letter, employment agreement or
any shareholders’ agreement relating to the Firm. Your failure to pay or
reimburse the Firm, on demand, for any amount you owe to the Firm will
constitute (A) failure to meet an obligation you have under an agreement,
regardless of whether such obligation arises under a written agreement, and/or
(B) a material violation of Firm policy constituting Cause.

(iv) You Do Not Provide Timely Certifications or Comply with Your
Certifications. You fail to certify to GS Inc. that you have complied with all
of the terms of the Plan and this Award Agreement, or the Committee determines
that you have failed to comply with a term of the Plan or this Award Agreement
to which you have certified compliance.

(v) You Do Not Follow Dispute Resolution/Arbitration Procedures. You attempt to
have any dispute under the Plan or this Award Agreement resolved in any manner
that is not provided for by Paragraph 16 or Section 3.17 of the Plan.

(vi) You Bring an Action that Results in a Determination that Any Award
Agreement Term Is Invalid. As a result of any action brought by you, it is
determined that any term of this Award Agreement is invalid.

(vii) You Receive Compensation in Respect of Your Award from Another Employer.
Your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and another entity grants you cash, equity or
other property (whether vested or unvested) to replace, substitute for or
otherwise in respect of any Outstanding RSUs or Shares at Risk; provided,
however, that your rights will only be terminated in respect of the RSUs and
Shares at Risk that are replaced, substituted for or otherwise considered by
such other entity in making its grant.

(viii) [Accounting Restatement Required Under Sarbanes-Oxley. GS Inc. is
required to prepare an accounting restatement due to GS Inc.’s material
noncompliance, as a result of misconduct, with any financial reporting
requirement under the securities laws as described in Section 304(a) of the
Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”); provided, however, that your
rights will only be terminated in respect of the RSUs and Shares at Risk to the
same extent that would be required under Section 304(a) of Sarbanes-Oxley had
you been a “chief executive officer” or “chief financial officer” of GS Inc.
(regardless of whether you actually hold such position at the relevant time).]

 

- 4 -



--------------------------------------------------------------------------------

REPAYMENT OF YOUR AWARD

10. When You May Be Required to Repay Your Award.

(a) [Repayment, Generally.] If the Committee determines that any term of this
Award was not satisfied, you will be required, immediately upon demand therefor,
to repay to the Firm the following:

(i) Any RSU Shares (which, for the avoidance of doubt, includes any Shares at
Risk) for which the terms (including the terms for delivery) of the related RSUs
were not satisfied, in accordance with Section 2.6.3 of the Plan.

(ii) Any Shares at Risk for which the terms (including the terms for the release
of Transfer Restrictions) were not satisfied, in accordance with Section 2.5.3
of the Plan.

(iii) Any RSU Shares that were delivered (but not subject to Transfer
Restrictions) at the same time any Shares at Risk that are cancelled or required
to be repaid were delivered.

(iv) Any payments under Dividend Equivalent Rights for which the terms were not
satisfied (including any such payments made in respect of RSUs that are
forfeited or RSU Shares that are cancelled or subject to repayment), in
accordance with Section 2.8.4 of the Plan.

(v) Any dividends paid in respect of any RSU Shares that are cancelled or
required to be repaid.

(vi) Any amount applied to satisfy tax withholding or other obligations with
respect to any RSU, RSU Shares, dividend payments and payments under Dividend
Equivalent Rights that are forfeited or required to be repaid.

(b) [Repayment Upon Accounting Restatement Required Under Sarbanes-Oxley If an
event described in Paragraph 9(b)(viii) (relating to a requirement under
Sarbanes-Oxley that GS Inc. prepare an accounting restatement) occurs, any RSU
Shares, cash or other property delivered, paid or withheld in respect of this
Award shall be subject to repayment as described in Paragraph 10(a) to the same
extent that would be required under Section 304(a) of Sarbanes-Oxley had you
been a “chief executive officer” or “chief financial officer” of GS Inc.
(regardless of whether you actually hold such position at the relevant time).]

EXCEPTIONS TO ASSOCIATION WITH A COVERED ENTERPRISE; DELIVERY AND/OR
TRANSFERABILITY DATES

11. Restrictions on Association With a Covered Enterprise Cease to Apply After
an Involuntary or Mutual Agreement Termination (but the Original Delivery Date
and Transferability Date Continue to Apply). Paragraph 9(a)(i) (relating to
forfeiture if you Associate With a Covered Enterprise) will not apply if
(a) your Employment terminates and the Firm characterizes your Employment
termination as “involuntary” or by “mutual agreement” and (b) you execute a
general waiver and release of claims and an agreement to pay any associated tax
liability, in each case, in the form the Firm prescribes. No Employment
termination that you initiate, including any purported “constructive

 

- 5 -



--------------------------------------------------------------------------------

termination,” a “termination for good reason” or similar concepts, can be
“involuntary” or by “mutual agreement.” All other terms of this Award Agreement,
including the other forfeiture and repayment events in Paragraphs 9 and 10,
continue to apply.

12. Accelerated Delivery and/or Release of Transfer Restrictions in the Event of
a Qualifying Termination After a Change in Control, Conflicted Employment or
Death. In the event of your Qualifying Termination After a Change in Control,
Conflicted Employment or death, each as described below, your Outstanding Award
will be treated as described in this Paragraph 12, and, except as set forth in
Paragraph 12(a), all other terms of this Award Agreement, including the other
forfeiture and repayment events in Paragraphs 9 and 10, continue to apply.

(a) You Have a Qualifying Termination After a Change in Control. If your
Employment terminates when you meet the requirements of a Qualifying Termination
After a Change in Control, the RSU Shares underlying your Outstanding RSUs will
be delivered, and any Transfer Restrictions will cease to apply. In addition,
the forfeiture events in Paragraph 9 will not apply to your Award.

(b) You Are Determined to Have Accepted Conflicted Employment.

(i) Generally. If your Employment terminates solely because you resign to accept
Conflicted Employment, as soon as practicable after the Committee has received
satisfactory documentation relating to your Conflicted Employment, (A) RSU
Shares will be delivered in respect of your Outstanding RSUs (including in the
form of cash as described in Paragraph 13(b)) and (B) any Transfer Restrictions
will cease to apply. In addition, if, following your termination of Employment,
you notify the Firm and provide the Committee with satisfactory documentation
that you are accepting Conflicted Employment, (A) RSU Shares will be delivered
in respect of your Outstanding RSUs (including in the form of cash as described
in Paragraph 13(b)) and (B) any Transfer Restrictions will cease to apply.

(ii) You May Have to Take Other Steps to Address Conflicts of Interest. The
Committee retains the authority to exercise its rights under the Award Agreement
or the Plan (including Section 1.3.2 of the Plan) to take or require you to take
other steps it determines in its sole discretion to be necessary or appropriate
to cure an actual or perceived conflict of interest (which may include a
determination that the accelerated delivery and/or release of Transfer
Restrictions described in Paragraph 12(b)(i) will not apply because such actions
are not necessary or appropriate to cure an actual or perceived conflict of
interest).

(c) Death. If you die, the RSU Shares underlying your Outstanding RSUs will be
delivered to the representative of your estate and any Transfer Restrictions
will cease to apply as soon as practicable after the date of death and after
such documentation as may be requested by the Committee is provided to the
Committee.

OTHER TERMS, CONDITIONS AND AGREEMENTS

13. Additional Terms, Conditions and Agreements.

(a) You Must Satisfy Applicable Tax Withholding Requirements. Delivery of RSU
Shares is conditioned on your satisfaction of any applicable withholding taxes
in accordance with Section 3.2 of the Plan (which includes the Firm deducting or
withholding amounts from any payment or distribution to you). In addition, to
the extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal,

 

- 6 -



--------------------------------------------------------------------------------

state, local, foreign or other tax obligations imposed on you or the Firm in
connection with the grant or delivery of this Award by requiring you to choose
between remitting the amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
RSU Shares delivered to you under this Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s              fiscal year), the Firm, in its sole discretion, may
require you to provide for a reserve in an amount the Firm determines is
advisable or necessary in connection with any actual, anticipated or potential
tax consequences related to your separate employment contracts by requiring you
to choose between remitting such amount (i) in cash (or through payroll
deduction or otherwise) or (ii) in the form of proceeds from the Firm’s
executing a sale of shares of Common Stock delivered to you pursuant to this
Award (or any other Outstanding awards granted under the Plan or any predecessor
or successor plan thereto). In no event, however, does this Paragraph 13(a) give
you any discretion to determine or affect the timing of the delivery of RSU
Shares or the timing of payment of tax obligations.

(b) Firm May Deliver Cash or Other Property Instead of RSU Shares. In accordance
with Section 1.3.2(i) of the Plan, in the sole discretion of the Committee, in
lieu of all or any portion of the RSU Shares, the Firm may deliver cash, other
securities, other awards under the Plan or other property, and all references in
this Award Agreement to deliveries of RSU Shares will include such deliveries of
cash, other securities, other awards under the Plan or other property.

(c) Amounts May Be Rounded to Avoid Fractional Shares. RSU Shares that become
deliverable on a Delivery Date and RSU Shares subject to Transfer Restrictions
may, in each case, be rounded to avoid fractional Shares.

(d) You May Be Required to Become a Party to the Shareholders’ Agreement. Your
rights to your RSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees (e.g.,
employees with a similar title or position) of the Firm are required to be a
party.

(e) Firm May Affix Legends and Place Stop Orders on Restricted RSU Shares. GS
Inc. may affix to Certificates representing RSU Shares any legend that the
Committee determines to be necessary or advisable (including to reflect any
restrictions to which you may be subject under a separate agreement). GS Inc.
may advise the transfer agent to place a stop order against any legended RSU
Shares.

(f) You Agree to Certain Consents, Terms and Conditions. By accepting this Award
you understand and agree that:

(i) You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 3.3.3(d) of the Plan,
including the Firm’s supplying to any third-party recordkeeper of the Plan or
other person such personal information of yours as the Committee deems advisable
to administer the Plan, and you agree to provide any additional consents that
the Committee determines to be necessary or advisable;

(ii) You Are Subject to the Firm’s Policies, Rules and Procedures. You are
subject to the Firm’s policies in effect from time to time concerning trading in
RSU Shares and hedging or pledging RSU Shares and equity-based compensation or
other awards (including, without limitation, the Firm’s “Policies With Respect
to Transactions Involving GS Shares, Equity Awards and GS Options by Persons
Affiliated with GS Inc.” or any successor policies),

 

- 7 -



--------------------------------------------------------------------------------

and confidential or proprietary information, and you will effect sales of RSU
Shares in accordance with such rules and procedures as may be adopted from time
to time (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm);

(iii) You Are Responsible for Costs Associated with Your Award. You will be
responsible for all brokerage costs and other fees or expenses associated with
your RSUs, including those related to the sale of RSU Shares;

(iv) You Will Be Deemed to Represent Your Compliance with All the Terms of Your
Award if You Accept Delivery of, or Sell, RSU Shares. You will be deemed to have
represented and certified that you have complied with all of the terms of the
Plan and this Award Agreement when you accept delivery of RSU Shares, receive
payment in respect of Dividend Equivalent Rights and request the sale of RSU
Shares following the release of Transfer Restrictions;

(v) Firm May Deliver Your Award into an Escrow Account. The Firm may establish
and maintain an escrow account on such terms (which may include your executing
any documents related to, and your paying for any costs associated with, such
account) as it may deem necessary or appropriate, and the delivery of RSU Shares
(including Shares at Risk) or the payment of cash or other property may
initially be made into and held in that escrow account until such time as the
Committee has received such documentation as it may have requested or until the
Committee has determined that any other conditions or restrictions on delivery
of RSU Shares, cash or other property required by this Award Agreement have been
satisfied;

(vi) You May Be Required to Certify Compliance with Award Terms; You Are
Responsible for Providing the Firm with Updated Address and Contact Information
After Your Departure from the Firm. If your Employment terminates while you
continue to hold RSUs or Shares at Risk, from time to time, you may be required
to provide certifications of your compliance with all of the terms of the Plan
and this Award Agreement as described in Paragraph 9(b)(iv). You understand and
agree that (A) your address on file with the Firm at the time any certification
is required will be deemed to be your current address, (B) it is your
responsibility to inform the Firm of any changes to your address to ensure
timely receipt of the certification materials, (C) you are responsible for
contacting the Firm to obtain such certification materials if not received and
(D) your failure to return properly completed certification materials by the
specified deadline (which includes your failure to timely return the completed
certification because you did not provide the Firm with updated contact
information) will result in the forfeiture of all of your RSUs and Shares at
Risk and subject previously delivered amounts to repayment under Paragraph
9(b)(iv);

(vii) You Authorize the Firm to Register, in Its or Its Designee’s Name, Any
Shares at Risk and Sell, Assign or Transfer any Forfeited Shares at Risk. You
are granting to the Firm the full power and authority to register any Shares at
Risk in its or its designee’s name and authorizing the Firm or its designee to
sell, assign or transfer any Shares at Risk if you forfeit your Shares at Risk;

(viii) You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Committee, the SIP Committee or SIP Administrators.
In order to appeal a determination by the Committee, the SIP Committee, the SIP
Administrators, or any of their delegates or designees, you must submit a
written request for the appeal within 180 days

 

- 8 -



--------------------------------------------------------------------------------

after receipt of any such determination. You must exhaust all administrative
remedies before seeking to resolve a dispute through arbitration pursuant to
Paragraph 16 and Section 3.17 of the Plan; and

(ix) You Agree that Covered Persons Will Not Have Liability. In addition to and
without limiting the generality of the provisions of Section 1.3.5 of the Plan,
neither the Firm nor any Covered Person will have any liability to you or any
other person for any action taken or omitted in respect of this or any other
Award.

14. Non-transferability. Except as otherwise may be provided in this Paragraph
14 or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan will apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 14 or Section 3.5 of the Plan will be void. The Committee may adopt
procedures pursuant to which some or all recipients of RSUs may transfer some or
all of their RSUs and/or Shares at Risk (which will continue to be subject to
Transfer Restrictions until the [applicable] Transferability Date) through a
gift for no consideration to any immediate family member, a trust or other
estate planning vehicle approved by the Committee or SIP Committee in which the
recipient and/or the recipient’s immediate family members in the aggregate have
100% of the beneficial interest.

15. Right of Offset. Except as provided in Paragraph 18(h), the obligation to
deliver RSU Shares, to pay dividends or payments under Dividend Equivalent
Rights or to remove the Transfer Restrictions under this Award Agreement is
subject to Section 3.4 of the Plan, which provides for the Firm’s right to
offset against such obligation any outstanding amounts you owe to the Firm and
any amounts the Committee deems appropriate pursuant to any tax equalization
policy or agreement.

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

16. Arbitration; Choice of Forum.

(a) BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF
THE PLAN WILL APPLY TO THIS AWARD. THESE PROVISIONS, WHICH ARE EXPRESSLY
INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT WILL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE PLAN.

(b) To the fullest extent permitted by applicable law, no arbitrator will have
the authority to consider class, collective or representative claims, to order
consolidation or to join different claimants or grant relief other than on an
individual basis to the individual claimant involved.

(c) Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

(d) All references to the New York Stock Exchange in Section 3.17 of the Plan
will be read as references to the Financial Industry Regulatory Authority.

 

- 9 -



--------------------------------------------------------------------------------

(e) The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(f) Nothing in this Award Agreement creates a substantive right to bring a claim
under U.S. Federal, state, or local employment laws.

17. Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

CERTAIN TAX PROVISIONS

18. Compliance of Award Agreement and Plan with Section 409A. The provisions of
this Paragraph 18 apply to you only if you are a U.S. taxpayer.

(a) This Award Agreement and the Plan provisions that apply to this Award are
intended and will be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as,
409A Deferred Compensation), whether by reason of short-term deferral treatment
or other exceptions or provisions. The Committee will have full authority to
give effect to this intent. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the
provisions of the Plan (including Sections 1.3.2 and 2.1 thereof) and this Award
Agreement, the provisions of this Award Agreement will govern, and in the case
of any conflict or potential inconsistency between this Paragraph 18 and the
other provisions of this Award Agreement, this Paragraph 18 will govern.

(b) Delivery of RSU Shares will not be delayed beyond the date on which all
applicable conditions or restrictions on delivery of RSU Shares required by this
Agreement (including those specified in Paragraphs 6, 7, 11, 12(c) and 13 and
the consents and other items specified in Section 3.3 of the Plan) are
satisfied. To the extent that any portion of this Award is intended to satisfy
the requirements for short-term deferral treatment under Section 409A, delivery
for such portion will occur by the March 15 coinciding with the last day of the
applicable “short-term deferral” period described in Reg. 1.409A-1(b)(4) in
order for the delivery of RSU Shares to be within the short-term deferral
exception unless, in order to permit all applicable conditions or restrictions
on delivery to be satisfied, the Committee elects, pursuant to Reg.
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in accordance with
Section 409A, to delay delivery of RSU Shares to a later date within the same
calendar year or to such later date as may be permitted under Section 409A,
including Reg. 1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan
pertaining to Code Section 162(m)) and Reg. 1.409A-3(d). For the avoidance of
doubt, if the Award includes a “series of installment payments” as described in
Reg. 1.409A-2(b)(2)(iii), your right to the series of installment payments will
be treated as a right to a series of separate payments and not as a right to a
single payment.

(c) Notwithstanding the provisions of Paragraph 13(b) and Section 1.3.2(i) of
the Plan, to the extent necessary to comply with Section 409A, any securities,
other Awards or other property that the Firm may deliver in respect of your RSUs
will not have the effect of deferring delivery or payment, income inclusion, or
a substantial risk of forfeiture, beyond the date on which such delivery,
payment or inclusion would occur or such risk of forfeiture would lapse, with
respect to the RSU Shares that would otherwise have been deliverable (unless the
Committee elects a later date for this purpose pursuant to Reg.
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under Section 409A,
including and to the extent applicable, the subsequent election provisions of
Section 409A(a)(4)(C) of the Code and Reg. 1.409A-2(b)).

 

- 10 -



--------------------------------------------------------------------------------

(d) Notwithstanding the timing provisions of Paragraph 12(c), the delivery of
RSU Shares referred to therein will be made after the date of death and during
the calendar year that includes the date of death (or on such later date as may
be permitted under Section 409A).

(e) The timing of delivery or payment pursuant to Paragraph 12(a) will occur on
the earlier of (i) the Delivery Date or (ii) a date that is within the calendar
year in which the termination of Employment occurs; provided, however, that, if
you are a “specified employee” (as defined by the Firm in accordance with
Section 409A(a)(2)(i)(B) of the Code), delivery will occur on the earlier of the
Delivery Date or (to the extent required to avoid the imposition of additional
tax under Section 409A) the date that is six months after your termination of
Employment (or, if the latter date is not during a Window Period, the first
trading day of the next Window Period). For purposes of Paragraph 12(a),
references in this Award Agreement to termination of Employment mean a
termination of Employment from the Firm (as defined by the Firm) which is also a
separation from service (as defined by the Firm in accordance with Section
409A).

(f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2 of the Plan to
the contrary, the Dividend Equivalent Rights with respect to each of your
Outstanding RSUs will be paid to you within the calendar year that includes the
date of distribution of any corresponding regular cash dividends paid by GS Inc.
in respect of a share of Common Stock the record date for which occurs on or
after the Date of Grant. The payment will be in an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the RSU Shares underlying such Outstanding RSUs.

(g) The timing of delivery or payment referred to in Paragraph 12(b)(i) will be
the earlier of (i) the Delivery Date or (ii) a date that is within the calendar
year in which the Committee receives satisfactory documentation relating to your
Conflicted Employment, provided that such delivery or payment will be made, and
any Committee action referred to in Paragraph 12(b)(ii) will be taken, only at
such time as, and if and to the extent that it, as reasonably determined by the
Firm, would not result in the imposition of any additional tax to you under
Section 409A.

(h) Paragraph 15 and Section 3.4 of the Plan will not apply to Awards that are
409A Deferred Compensation except to the extent permitted under Section 409A.

(i) Delivery of RSU Shares in respect of any Award may be made, if and to the
extent elected by the Committee, later than the Delivery Date or other date or
period specified hereinabove (but, in the case of any Award that constitutes
409A Deferred Compensation, only to the extent that the later delivery is
permitted under Section 409A).

(j) You understand and agree that you are solely responsible for the payment of
any taxes and penalties due pursuant to Section 409A, but in no event will you
be permitted to designate, directly or indirectly, the taxable year of the
delivery.

19. Compliance of Award Agreement and Plan with Section 162(m). If you are or
become considered by GS Inc. to be one of its “covered employees” within the
meaning of Section 162(m) of the Code, then you will be subject to
Section 3.21.3 of the Plan, as a result of which delivery of your RSU Shares may
be delayed.

 

- 11 -



--------------------------------------------------------------------------------

COMMITTEE AUTHORITY, AMENDMENT AND CONSTRUCTION

20. Committee Authority. The Committee has the authority to determine, in its
sole discretion, that any event triggering forfeiture or repayment of your Award
will not apply, to limit the forfeitures and repayments that result under
Paragraphs 9 and 10 and to remove Transfer Restrictions before the [applicable]
Transferability Date. In addition, the Committee, in its sole discretion, may
determine whether Paragraph 11 will apply upon a termination of Employment.

21. Amendment. The Committee reserves the right at any time to amend the terms
of this Award Agreement, and the Board may amend the Plan in any respect;
provided that, notwithstanding the foregoing and Sections 1.3.2(f), 1.3.2(h) and
3.1 of the Plan, no such amendment will materially adversely affect your rights
and obligations under this Award Agreement without your consent; and provided
further that the Committee expressly reserves its rights to amend the Award
Agreement and the Plan as described in Sections 1.3.2(h)(1), (2) and (4) of the
Plan. A modification that impacts the tax consequences of this Award or the
timing of delivery of RSU Shares will not be an amendment that materially
adversely affects your rights and obligations under this Award Agreement. Any
amendment of this Award Agreement will be in writing.

22. Construction, Headings. Unless the context requires otherwise, (a) words
describing the singular number include the plural and vice versa, (b) words
denoting any gender include all genders and (c) the words “include,” “includes”
and “including” will be deemed to be followed by the words “without limitation.”
The headings in this Award Agreement are for the purpose of convenience only and
are not intended to define or limit the construction of the provisions hereof.
References in this Award Agreement to any specific Plan provision will not be
construed as limiting the applicability of any other Plan provision.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

THE GOLDMAN SACHS GROUP, INC.

 

- 13 -



--------------------------------------------------------------------------------

[CODE STAFF FORFEITURE AND REPAYMENT APPENDIX

This Code Staff Appendix supplements Paragraph 9 and sets forth additional
events that result in forfeiture of up to all of your RSUs and Shares at Risk
and may require repayment to the Firm of up to all other amounts previously
delivered or paid to you under your Award in accordance with Paragraph 10. As
with the events described in Paragraph 9, more than one event may apply, in no
case will the occurrence of one event limit the forfeiture and repayment
obligations as a result of the occurrence of any other event and the Firm
reserves the right to (a) suspend delivery of RSU Shares or release of Transfer
Restrictions, (b) deliver any RSU Shares into an escrow account in accordance
with Paragraph 13(f)(v) or (c) apply Transfer Restrictions to any RSU Shares in
connection with any investigation of whether any of the events that result in
forfeiture under this Code Staff Appendix have occurred.

With respect to the events described in Paragraphs (b) through (e) of this
Appendix, the Committee will consider certain factors to determine whether and
what portion of your Award will terminate, including the reason for the “Loss
Event” (as defined below) or “Risk Event” (as defined below) and the extent to
which: (1) you participated in the Loss Event or Risk Event, (2) your
compensation for the Firm’s              fiscal year may or may not have been
adjusted to take into account the risk associated with the Loss Event, Risk
Event, your “Serious Misconduct” (as defined below) or the Serious Misconduct of
a “Supervised Employee” (as defined below) and (3) your compensation may be
adjusted for the year in which the Loss Event, Risk Event, your Serious
Misconduct or a Supervised Employee’s Serious Misconduct is discovered.

(a) You Associate With a Material Covered Enterprise Prior to [            ]. If
you “Associate With a Material Covered Enterprise” (as defined below) on or
after the date the restrictions on Association With a Covered Enterprise lapse
(as described in Paragraph 9(a)(i) of the Award Agreement) and before the
earlier of              or a Qualifying Termination After a Change in Control,
your rights to all of your Outstanding RSUs will terminate, and no RSU Shares
will be delivered in respect of such RSUs and your rights to all of your Shares
at Risk will terminate and your Shares at Risk will be cancelled.

(i) “Associate With a Material Covered Enterprise” means that you (A) form, or
acquire a 5% or greater equity ownership, voting or profit participation
interest in, any “Material Covered Enterprise” (as defined below) or
(B) associate in any capacity (including association as an officer, employee,
partner, director, consultant, agent or advisor) with any Material Covered
Enterprise. Associate With a Material Covered Enterprise may include, as
determined in the discretion of either the Committee or the SIP Committee,
(A) becoming the subject of any publicly available announcement or report of a
pending or future association with a Material Covered Enterprise and (B) unpaid
associations, including an association in contemplation of future employment.
The term “Association With a Material Covered Enterprise” has its correlative
meaning.

(ii) The restriction described above on any Association With a Material Covered
Enterprise will not apply if (A) the Firm terminates your Employment solely by
reason of a “downsizing” (and you have not engaged in conduct constituting
Cause) or the Firm characterizes your Employment termination as “involuntary” or
by “mutual agreement” and (B) you execute a general waiver and release of claims
and an agreement to pay any associated tax liability, in each case, in the form
the Firm prescribes.

(iii) “Material Covered Enterprise” means a Covered Enterprise that the Firm
determines, in its sole discretion, to be material.

 

- 14 -



--------------------------------------------------------------------------------

(b) A Loss Event Occurs Prior to Delivery. If a Loss Event occurs prior to the
delivery of RSU Shares, your rights in respect of all or a portion of your RSUs
which are scheduled to deliver on the next Delivery Date immediately following
the date that the Loss Event is identified (or, if not practicable, then the
next following Delivery Date) will terminate, and no RSU Shares will be
delivered in respect of such RSUs.

(i) A “Loss Event” means (A) an annual pre-tax loss at GS Inc. or (B) annual
negative revenues in one or more reporting segments as disclosed in the Firm’s
Form 10-K other than the Investing & Lending segment, or annual negative
revenues in the Investing & Lending segment of $5 billion or more, provided in
either case that you are employed in a business within such reporting segment.

(c) A Risk Event Occurs Prior to [            ]. If a Risk Event occurs prior to
            , (i) your rights in respect of all or a portion of your RSUs will
terminate and no RSU Shares will be delivered in respect of such RSUs, (ii) your
rights to all or a portion of any Shares at Risk will terminate and such Shares
at Risk will be cancelled and (iii) you will be obligated immediately upon
demand therefor to pay the Firm an amount not in excess of the greater of the
Fair Market Value of the RSU Shares (plus any dividend payments and payments
under Dividend Equivalent Rights) delivered in respect of the Award (without
reduction for any amount applied to satisfy tax withholding or other
obligations) determined as of (A) the date the Risk Event occurred and (B) the
date that the repayment request is made.

(i) A “Risk Event” means there occurs a loss of 5% or more of firmwide total
capital from a reportable operational risk event determined in accordance with
the firmwide Reporting Operational Risk Events Policy.

(d) You Engage in Serious Misconduct Prior to [            ]. If you engage in
Serious Misconduct during the period beginning on the applicable Transferability
Date through             , you will be obligated immediately upon demand
therefor to pay the Firm an amount not in excess of the greater of the Fair
Market Value of the RSU Shares (plus any dividend payments and payments under
Dividend Equivalent Rights) delivered in respect of the Award (without reduction
for any amount applied to satisfy tax withholding or other obligations)
determined as of (i) the date the Serious Misconduct occurred and (ii) the date
that the repayment request is made.

(i) “Serious Misconduct” means that you engage in conduct that the Firm
reasonably considers, in its sole discretion, to be misconduct sufficient to
justify summary termination of employment under English law.

(e) A Supervised Employee Engages in Serious Misconduct. If the Committee
determines that it is appropriate to hold you accountable in whole or in part
for Serious Misconduct related to compliance, control or risk that occurred
during the Firm’s              fiscal year by a Supervised Employee, your rights
in respect of all or a portion of your RSUs will terminate and no RSU Shares
will be delivered in respect of such RSUs and your rights to all or a portion of
any Shares at Risk will terminate and such Shares at Risk will be cancelled.

(i) “Supervised Employee” means an individual with respect to whom the Committee
determines you had supervisory responsibility as a result of direct or indirect
reporting lines or your management responsibility for an office, division or
business.

 

- 15 -



--------------------------------------------------------------------------------

Notwithstanding any provision in the Plan, this Award Agreement or any other
agreement or arrangement you may have with the Firm, the parties agree that to
the extent that there is any dispute arising out of or relating to the payment
required by Paragraphs (c) and (d) of this Appendix (including your refusal to
remit payment) the parties will submit to arbitration in accordance with
Paragraph 16 of this Award Agreement and Section 3.17 of the Plan as the sole
means of resolution of such dispute (including the recovery by the Firm of the
payment amount).]

 

- 16 -



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a) “409A Deferred Compensation” means a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A.

(b) “Associate With a Covered Enterprise” means that you (i) form, or acquire a
5% or greater equity ownership, voting or profit participation interest in, any
Covered Enterprise or (ii) associate in any capacity (including association as
an officer, employee, partner, director, consultant, agent or advisor) with any
Covered Enterprise. Associate With a Covered Enterprise may include, as
determined in the discretion of either the Committee or the SIP Committee,
(i) becoming the subject of any publicly available announcement or report of a
pending or future association with a Covered Enterprise and (ii) unpaid
associations, including an association in contemplation of future employment.
“Association With a Covered Enterprise” will have its correlative meaning.

(c) “Covered Enterprise” means an existing or planned business enterprise that
competes with the Firm (which, for this purpose means offering products or
services that are the same as or similar to those offered by the Firm (“Firm
Products or Services”)), or reasonably may be expected to do so. The enterprises
covered by this definition include enterprises that offer Firm Products or
Services directly, as well as those that do so indirectly by ownership or
control (e.g., by owning, being owned by, or being under common ownership with
an enterprise that offers Firm Products or Services). An enterprise will be
treated as providing Firm Products or Services if, solely by way of example, it
provides products or services associated with investment banking, public or
private finance, lending, financial advisory services, private investing (for
anyone other than you or your family members), private banking, commercial
banking, merchant banking, asset or hedge fund management, insurance or
reinsurance underwriting or brokerage, property management, or securities,
futures, commodities, energy, derivatives or currency brokerage, sales, lending,
custody, clearance, settlement or trading. A Competitive Enterprise is a Covered
Enterprise. An enterprise that offers, or may reasonably be expected to offer,
Firm Products or Services is a Covered Enterprise irrespective of whether the
enterprise is a customer, client or counterparty of the Firm, and, because the
Firm is a global enterprise, irrespective of where the Covered Enterprise is
physically located.

(d) “Failed to Consider Risk” means that you participated in the structuring or
marketing of any product or service, or participated on behalf of the Firm or
any of its clients in the purchase or sale of any security or other property, in
any case without appropriate consideration of the risk to the Firm or the
broader financial system as a whole (for example, where you have improperly
analyzed such risk or where you have failed sufficiently to raise concerns about
such risk) and, as a result of such action or omission, the Committee determines
there has been, or reasonably could be expected to be, a material adverse impact
on the Firm, your business unit or the broader financial system.

(e) [[            ] Transferability Date” means the first trading day in a
Window Period that occurs in             , or if no Window Period occurs in
            , the first trading day of the first Window Period following
thereafter.]

(f) “Qualifying Termination After a Change in Control” means that the Firm
terminates your Employment other than for Cause or you terminate your Employment
for Good Reason, in each case, within 18 months following a Change in Control.

(g) “Selected Firm Personnel” means any individual who is or in the three months
preceding the conduct prohibited by Paragraph 9(a)(ii) was (i) a Firm employee
or consultant with whom you

 

- 17 -



--------------------------------------------------------------------------------

personally worked while employed by the Firm, (ii) a Firm employee or consultant
who, at any time during the year preceding the date of the termination of your
Employment, worked in the same division in which you worked or (iii) an Advisory
Director, a Managing Director or a Senior Advisor of the Firm.

(h) “Shares at Risk” means RSU Shares subject to Transfer Restrictions.

(i) [“Six-Month Transferability Date” means the first trading day in a Window
Period that occurs on or after the six-month anniversary of the Delivery Date.]

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in the Plan.

(a) “Account” means any brokerage account, custody account or similar account,
as approved or required by GS Inc. from time to time, into which shares of
Common Stock, cash or other property in respect of an Award are delivered.

(b) “Award Agreement” means the written document or documents by which each
Award is evidenced, including any Award Statement.

(c) “Award Statement” means a written statement that reflects certain Award
terms.

(d) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(e) “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (v) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (vi) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (vii) the
Grantee’s engaging in any conduct detrimental to the Firm. The determination as
to whether Cause has occurred shall be made by the Committee in its sole
discretion and, in such case, the Committee also may, but shall not be required
to, specify the date such Cause occurred (including by determining that a prior
termination of Employment was for Cause). Any rights the Firm may have hereunder
and in any Award Agreement in respect of the events giving rise to Cause shall
be in addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

(f) “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (A) the entity resulting from such Reorganization, or the

 

- 18 -



--------------------------------------------------------------------------------

entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, as such Rule is in
effect on the date of the adoption of the 1999 SIP) of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”) is represented by GS Inc.’s securities (the “GS Inc.
Securities”) that were outstanding immediately prior to such Reorganization or
Sale (or, if applicable, is represented by shares into which such GS Inc.
Securities were converted pursuant to such Reorganization or Sale) or (ii) at
least 50% of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale,
individuals (the “Incumbent Directors”) who either (A) were members of the Board
on the Effective Date or (B) became directors subsequent to the Effective Date
and whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of GS Inc.’s proxy statement in which such persons are named
as nominees for director).

(g) “Client” means any client or prospective client of the Firm to whom the
Grantee provided services, or for whom the Grantee transacted business, or whose
identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.

(h) “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 1.3, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based” compensation under Section 162(m) of the Code,
shall be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under Rule
16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.

(i) “Common Stock” means common stock of GS Inc., par value $0.01 per share.

(j) “Competitive Enterprise” means an existing or planned business enterprise
that (i) engages, or may reasonably be expected to engage, in any activity,
(ii) owns or controls, or may reasonably be expected to own or control, a
significant interest in or (iii) is, or may reasonably be expected to be, owned
by, or a significant interest in which is, or may reasonably expected to be,
owned or controlled by, any entity that engages in any activity that, in any
case, competes or will compete anywhere with any activity in which the Firm is
engaged. The activities covered by this definition include, without limitation,
financial services such as investment banking, public or private finance,
lending, financial advisory services, private investing (for anyone other than
the Grantee and members of the Grantee’s family), merchant banking, asset or
hedge fund management, insurance or reinsurance underwriting or brokerage,
property management, or securities, futures, commodities, energy, derivatives or
currency brokerage, sales, lending, custody, clearance, settlement or trading.

(k) “Conflicted Employment” means the Grantee’s employment at any U.S. Federal,
state or local government, any non-U.S. government, any supranational or
international organization, any self-regulatory organization, or any agency or
instrumentality of any such government or organization, or any other employer
determined by the Committee, if, as a result of such employment, the Grantee’s
continued holding of any Outstanding Award would result in an actual or
perceived conflict of interest.

 

- 19 -



--------------------------------------------------------------------------------

(l) “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

(m) “Date of Grant” means the date specified in the Grantee’s Award Agreement as
the date of grant of the Award.

(n) “Delivery Date” means each date specified in the Grantee’s Award Agreement
as a delivery date, provided, unless the Committee determines otherwise, such
date is during a Window Period or, if such date is not during a Window Period,
the first trading day of the first Window Period beginning after such date.

(o) “Dividend Equivalent Right” means a dividend equivalent right granted under
the Plan, which represents an unfunded and unsecured promise to pay to the
Grantee amounts equal to all or any portion of the regular cash dividends that
would be paid on shares of Common Stock covered by an Award if such shares had
been delivered pursuant to an Award.

(p) “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

(q) “Extended Absence” means the Grantee’s inability to perform for six
(6) continuous months, due to illness, injury or pregnancy-related
complications, substantially all the essential duties of the Grantee’s
occupation, as determined by the Committee.

(r) “Firm” means GS Inc. and its subsidiaries and affiliates.

(s) “Good Reason” means, in connection with a termination of employment by a
Grantee following a Change in Control, (a) as determined by the Committee, a
materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75) miles from the
location where the Grantee is principally Employed at the time of the Change in
Control (except for required travel on the Firm’s business to an extent
substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

(t) “Grantee” means a person who receives an Award.

(u) “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

 

- 20 -



--------------------------------------------------------------------------------

(v) “Outstanding” means any Award to the extent it has not been forfeited,
cancelled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

(w) “RSU” means a restricted stock unit Award granted under the Plan, which
represents an unfunded and unsecured promise to deliver shares of Common Stock
in accordance with the terms of the RSU Award Agreement.

(x) “RSU Shares” means shares of Common Stock that underlie an RSU.

(y) “Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance.

(z) “SIP Administrator” means each person designated by the Committee as a “SIP
Administrator” with the authority to perform day-to-day administrative functions
for the Plan.

(aa) “SIP Committee” means the persons who have been delegated certain authority
under the Plan by the Committee.

(bb) “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.

(cc) “Transfer Restrictions” means restrictions that prohibit the sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposal (including through the use of any cash-settled instrument),
whether voluntarily or involuntarily by the Grantee, of an Award or any shares
of Common Stock, cash or other property delivered in respect of an Award.

(dd) “Transferability Date” means the date Transfer Restrictions on a Restricted
Share will be released. Within 30 Business Days after the applicable
Transferability Date, GS Inc. shall take, or shall cause to be taken, such steps
as may be necessary to remove Transfer Restrictions.

(ee) “Vested” means, with respect to an Award, the portion of the Award that is
not subject to a condition that the Grantee remain actively employed by the Firm
in order for the Award to remain Outstanding. The fact that an Award becomes
Vested shall not mean or otherwise indicate that the Grantee has an
unconditional or nonforfeitable right to such Award, and such Award shall remain
subject to such terms, conditions and forfeiture provisions as may be provided
for in the Plan or in the Award Agreement.

(ff) “Vesting Date” means each date specified in the Grantee’s Award Agreement
as a date on which part or all of an Award becomes Vested.

(gg) “Window Period” means a period designated by the Firm during which all
employees of the Firm are permitted to purchase or sell shares of Common Stock
(provided that, if the Grantee is a member of a designated group of employees
who are subject to different restrictions, the Window Period may be a period
designated by the Firm during which an employee of the Firm in such designated
group is permitted to purchase or sell shares of Common Stock).

 

- 21 -